              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA         :    Crim. No. 1:17-cr-123
                                 :
                                 :
                 v.              :
                                 :
                                 :
ANTHONY JOHNSON                  :    Judge Sylvia H. Rambo

                             ORDER

     In accordance with the accompanying memorandum of law, IT IS

HEREBY ORDERED that Defendant Anthony Johnson’s motion to dismiss is

DENIED.

                                        s/Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        United States District Judge

Dated: October 18, 2018
